DETAILED ACTION / EXAMINER’S AMENDMENT
This Allowability Notice is responsive to the Amendment filed on 03/08/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
An Amendment filed on 03/08/2021, responding to the Office Action mailed on 01/14/2021, has been acknowledged and entered into the record. The present Allowability Notice is made with all the suggested amendments being fully considered. 

EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows, per directions obtained by the attorney-of-record, Michael Ramon, on 03/17/2021:
In the claims: 
Claim 11 now recites: 
The method of claim 8, wherein chemically removing the material from the first workpiece comprises:
anisotropically etching the first workpiece in the first scribe line.

Claim 13 now recites:
The method of claim 8, wherein chemically removing the material from the first 
workpiece forms the first sidewall of the first die.
		
		Claim 14 now recites:
		The method of claim 8, wherein chemically removing the material from the first 
workpiece comprises:
repeatedly:
etching the first workpiece.


Allowable Subject Matter
Claims 8-14 and 33-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 8, the applied prior art neither anticipates nor renders obvious the claimed method of integrated circuit packaging comprising semiconductor package structure comprising prior to removing material from a first scribe line on both a back surface and a front surface of a first workpiece, attaching the first workpiece to a support structure along the front surface of the first workpiece, wherein the front surface of the first workpiece includes an active device; and forming an encapsulant on the substrate, the encapsulant is adhered to a first surface of the first plurality of curved surfaces 
Regarding claim 33, the applied prior art neither anticipates nor renders obvious the claimed method of integrated circuit packaging comprising bonding a first workpiece to a substrate along a front side of the first workpiece, wherein the front side of the first workpiece includes an active device, and wherein a scribe line on both front and back sides of the first workpiece remains unetched; performing a deep reactive ion etch (DRIE) in the laser grooved scribe line on the back side of the first workpiece, the DRIE being performed from the laser grooved scribe line completely through the first workpiece to the front side of the first workpiece, the DRIE forming a first undulating sidewall of the first die, the first undulating sidewall including a plurality of curved surfaces having a substantially uniform pitch from the back side to the front side of the first workpiece; and encapsulating the first die and the second die on the interposer of the second workpiece with a molding material, the molding material being adhered to the first undulating sidewall and the second sidewall in combination with the remaining limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
03/18/2021